Citation Nr: 1607205	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-09 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities. 

3.  Entitlement to an initial compensable rating for callouses of the bilateral feet.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a respiratory disability.

7.  Entitlement to service connection for a cardiovascular disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to February 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2015, and September 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran requested hearings before a hearing officer at the RO and before a Veterans Law Judge (VLJ).  However, in June 2013, the Veteran requested that his previous request for a videoconference hearing before a VLJ be withdrawn and directed that his claim be sent to the Board.  See 38 C.F.R. § 20.704 (2015).

In April 2014 and April 2015, the Board remanded the claims of entitlement to an increased rating for pseudofolliculitis barbae and entitlement to service connection a low back disability for further development. 

The issues of a higher rating for callouses; service connection for hypertension, depression, a respiratory disability, and a cardiovascular disability; and whether new and material evidence has been received to reopen a claim of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is manifested by hyperpigmented papules of the bearded area of the face and neck with intermittent pustules.  It is not manifested by gross distortion or asymmetry of any feature or with four or five characteristics of disfigurement nor does it involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

2.  The low back disability is caused by the service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7800 (2015).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Board is granting in full the benefit for service connection for a low back disability sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Regarding the issue of an initial higher rating for pseudofolliculitis barbae, the appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2011, September 2012, and April 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Higher rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's pseudofolliculitis barbae is currently rated 30 percent under Diagnostic Codes 7813-7800, effective May 5, 2008.  38 C.F.R. § 4.118 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed in 2005, several years prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

Diagnostic Code 7813 provides that pseudofolliculitis barbae should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as a scar under Diagnostic Code 7801, 7802, 7803, 7804, or 7805; or as dermatitis or eczema under Diagnostic Code 7806, depending upon the predominant disability.  Diagnostic Codes 7800 and 7806 are the only diagnostic codes that would potentially afford the Veteran a higher rating for his skin condition affecting the head, face, and neck under the diagnostic codes for the skin and his condition does not cause limitation of motion of the affected part or any limitation of function.  See 38 C.F.R. § 4.118; Diagnostic Codes 7801-7806. 

The RO has evaluated the condition under Diagnostic Code 7800.  38 C.F.R. §4.118.  Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:  Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Review of the evidence reveals that a higher rating of 50 percent under Diagnostic Code 7800 is not warranted as the Veteran's disability is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  VA examinations and treatment show that the Veteran's skin condition is not productive of gross distortion or asymmetry of any feature.  His pseudofolliculitis barbae has resulted in razor bumps with residual scarring and intermittent pustules on the face and neck.  During the March 2011 VA examination, the Veteran was found to have hyperpigmented papules involving the beard region of the face comprising approximately 5 percent of the face, hyperpigmented papules involving the beard region of the neck comprising approximately 40 percent of the neck, and his pseudofolliculitis barbae involved less than 1 percent of the total body surface area.  During the September 2011 VA examination, the Veteran had a darkened macular rash bilaterally in the neck region.  The Veteran was noted to have dermatitis that covered less than 5 percent of the total body area and less than 5 percent of the exposed area.  During the April 2015 VA examination, the Veteran's pseudofolliculitis barbae appeared as small dark bumps mainly on the anterior neck covering an area of 7 by 17 cm with a total body area less than 5 percent and exposed area (hand, face, and neck) less than 5 percent.  At worst, the Veteran's skin condition caused hyperpigmented papules of the bearded area of the face and neck resulting in three characteristics of disfigurement: a scar at least one-quarter inch (0.6 cm.) wide at widest part, skin hyperpigmented in an area exceeding six square inches (39 cm²), and skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 cm²).  As such, a higher disability rating is not warranted under DC 7800.  

Additionally, the Veteran's pseudofolliculitis barbae does not affect 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed areas affected (here the face and neck).  The VA examiners have noted that less than 5 percent of the exposed area and less than 5 percent of the total body area was affected.  This condition has also not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  The medical evidence of record does show that the Veteran was prescribed hydrocortisone cream and doxycycline in November 2012; however, the evidence does not show, nor has the Veteran claimed, that he was required to use these medications nearly constantly, and topical hydrocortisone cream is not the same as corticosteroids or immunosuppressive drugs.  Moreover, the March 2011 VA examiner noted that the Veteran was not currently on medications for his pseudofolliculitis barbae, the September 2012 VA examiner stated that the Veteran was only using over the counter moisturizer, and the April 2015 VA examiner noted that the Veteran has not been treated with any oral or topical medications for the past 12 months for any skin condition nor has had any treatments or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a rating higher than 30 percent.  Although the Veteran stated that his skin disability is painful, 30 percent is the maximum rating allowed under Diagnostic Codes 7804.  Finally, there is no indication that the scarring imposes any loss of function or interferes with activities.

In sum, the Veteran's pseudofolliculitis barbae does not manifest in symptoms that approximate a rating higher than 30 percent.  

The Board finds that the Veteran's credible belief that his disability is worse than the assigned disability rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with consideration of the lay complaints.  The treating physicians and the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements with respect to the extent to which the Veteran is entitled to a higher rating.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran has not claimed nor does the evidence show that his service-connected pseudofolliculitis barbae caused marked interference with his employment or required hospitalization.  The Veteran's service-connected pseudofolliculitis barbae is primarily manifested by hyperpigmented papules of the bearded area of the face and neck and subjective report of pain and does not limit range of motion or function.  These signs and symptoms, and their resulting impairment, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the disabilities provide disability ratings on the basis of symptoms of scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7813-7800.  

In summary, as the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and consideration of entitlement to increased compensation based on TDIU is not warranted.


III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Post-service medical treatment records show that the Veteran had been diagnosed as having degenerative disc disease, foraminal stenosis and lateral recess stenosis of the lumbar spine.  Thus, the current disability requirement is satisfied.

The Veteran is service-connected for right knee degenerative changes, status-post partial lateral meniscectomy and chondroplasty, and left knee patellofemoral syndrome with degenerative changes, which the Veteran claims is causing his low back disability.  The Veteran was granted service connection for his right knee and left knee disabilities in November 2005, effective December 2003.  In June 2005, the Veteran suffered a work injury to his knees and back.

The Veteran has received private treatment for his back and knees conditions, including physical therapy.  In a March 2012 letter regarding the Veteran's treatment to the Workers' Compensation Program, the Veteran's private physician, Dr. S.G., stated that the Veteran was receiving treatment for his right knee and on January 2012 he complained of having increasing low back pain and right hip pain over the past couple years due to ongoing limp caused by his right knee condition.  Dr. S.G. also stated that review of treatment notes from Drs. S.E. and S.E. regarding his back correlates the back difficulties to the knee as he has had a chronic limp that changed his gate and, therefore, affected his lumbar spine.  Dr. S.E.'s note referenced an MRI revealing a right-sides L4-5 herniated disc and foraminal stenosis as well as a left-sided lateral herniated disc with foraminal stenosis at L5-S1.  Dr. S.G. requested that the Veteran be approved to have therapy for his knee at his office as it would benefit him to have a single physical therapist treat both the back and knee as one is tied to the other.

In April 2015, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's lumbar spine disability was less likely as not proximately due to or the result of his service-connected bilateral knee disability as he developed the pain after a fall related to a wet floor.  In a September 2015 VA opinion, the examiner opined that the Veteran's low back condition was less likely than not related to, caused by, and/or aggravated by his military service as service treatment records were silent for a diagnosis, treatment, event and/or injury to the low back.  The examiner explained that although the Veteran's lay statement alleges that his low back condition began in 2005, the date of foraminal stenosis, L5-S1 and lateral recess stenosis bilateral diagnoses was in July 2014.  Also, the examiner stated that no examination indicated an antalgic gait cycle resulting from the low back region.  Therefore, it was at least as likely as not that the Veteran's low back condition was related to a normal aging process because of the 20+ year gap of diagnosis from separation and lack of medically-based clinical evidence of in-service and/or presumptive period diagnosis, treatment, report of injury and/or event pertaining to objective low back conditions.  The examiner also opined that it was less likely than not that the Veteran's claimed low back condition was related to, caused by and/or aggravated by his service connected knee conditions.  The examiner based this opinion on the lack of medically-based, randomized clinical trial and evidence to support a nexus between knee/foot conditions and degenerative low back disease in current medical literature and military medicine.  The examiner also noted the Veteran's weight gain since service and stated that current orthopaedic and medical literature clearly and unmistakably agree that obesity and weight gain are major risk factors associated with low back conditions and, therefore, it was as least as likely as not that the nature and etiology of the Veteran's claimed low back condition was related to, caused by and aggravated by his 100 pound weight gain following separation.

The VA medical nexus opinions are against the claim; however, the Board finds the opinions are not probative because they did not adequately consider Dr. S.G.'s finding of that the Veteran's back disability is caused by his right knee disability resulting in a limp and abnormal gait and because the September 2015 opinion was based on inaccurate facts as the medical evidence clearly shows that the Veteran was suffering from a back disability prior to July 2014.

When viewing the evidence in the light most favorable to the Veteran, however, the medical evidence provides competent evidence of the Veteran's right knee pain causing an antalgic gait, which supports Dr. S.G.'s medical determination that the Veteran's current back disability is related to the right knee disability.  As this opinion was based on a review of the record and provided rationale citing to specific evidence in the file, it is found to be persuasive.  

Although the Veteran did have a work-related injury following service, he was granted service-connection for the right and left knees with effective dates prior to that injury and the evidence shows at least one examiner attributes the back condition to the changed gait stemming from the service-connected knee disabilities.  The Board finds the evidence for and against the claim is at least in equipoise and, after resolving reasonable the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's low back disability is caused by his service-connected right knee disability based on the evidence of record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for the low back disability is warranted on a secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


ORDER

Entitlement to an initial rating higher than 30 percent for service-connected pseudofolliculitis barbae is denied.

Service connection for a low back disability is granted.


REMAND

In May 2015, the RO denied service connection for hypertension, depression, a respiratory disability, and a cardiovascular disability, and denied reopening a claim of service connection for PTSD.  In June 2015, the Veteran submitted a timely notice of disagreement (NOD).  Also, in September 2015, the RO granted service connection for callouses of the feet and assigned a noncompensable rating.  In December 2015, the Veteran submitted a timely NOD with the assigned rating.  The record does not reflect that the RO has issued a statement of the case (SOC) on these issues.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case with respect to his claims for entitlement to a higher rating for callouses; service connection for hypertension, depression, a respiratory disability, and a cardiovascular disability; and whether new and material evidence has been received to reopen a claim of service connection for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


